Notice of Pre-AIA  or AIA  Status

DETAILED ACTION

The present application is being examined under the pre-AIA  first to invent provisions. 


Allowable Subject Matter
Claims 1–12 are allowed.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/22/2021 is being considered by the examiner.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

In regard to independent claims 1, 5 and 9, terminal disclaimer is filed to overcome double patenting issue with parent application and the references of record, either singularly or in combination, do not teach or suggest at least:
 “A method comprising:
receiving one or more indications of status for a plurality of individual entities with respect to corresponding execution elements defined for each respective individual entity of the individual entities;
correlating the indications of status to at least one individual entity priority in a set of individual entity priorities for a time period;
correlating each of the individual entity priorities for the time period to at least one group priority in a set of group priorities for the same time period;
correlating each group priority in a set of group priorities for a time period to at least one group priority in a set of group priorities for a subsequent time period;
providing a representation of connections between a group priority for a respective time period and one or more group priorities for a subsequent time period or one or more individual entity priorities, or a representation of connections between an individual entity priority and one or more execution elements; and
mapping an amount of human energy associated with the group priorities or the individual entity priorities by providing one or more graphical representations of an amount of resources associated with the group priorities or the individual entity priorities based on the indications of status.” in combination with all other limitations of the claim as a whole. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REZA NABI whose telephone number is (571)270-7592.  The examiner can normally be reached on 7:30 to 5:00 PM [Off every alternate Friday].
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Reza Nabi/
Primary Examiner, Art Unit 2175